EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jared Riedl on 3/19/21.
The application has been amended as follows: 

Claim 1 is amended to recite:
	A battery pack comprising: 
an outer housing;
a controller operable to control an operation of the battery pack[[,]]; 
a cell module connectable to the outer housing, the cell module including 
a module housing, 
a plurality of battery cells supported by the module housing, 
a conductive strap electrically connected to at least one of the plurality of battery cells,
a weld strap connected between the controller and the conductive strap, and 
a terminal electrically connected to the plurality of battery cells and operable to connect the plurality of battery cells to an electrical device for power transfer; and 	
a vapor-deposited coating applied to at least a portion of the cell module, 
wherein the vapor-deposited coating is applied to at least a portion of at least one of the conductive strap and the weld strap,
wherein the vapor-deposited coating is applied before the cell module is positioned in the outer housing.

Claim 35 is amended to recite:
	A battery pack comprising: 
an outer housing;
a cell module assembly within the outer housing and including[[:]
a printed circuit board (PCB) having a controller operable to control an operation of the battery pack, and
a cell module connectable to the outer housing, the cell module including: a module housing,
a plurality of battery cells supported by the module housing, a conductive strap electrically connected to at least one of the plurality of battery cells,
a weld strap connected between the controller and the conductive strap, and
a terminal electrically connected to the plurality of battery cells and operable to connect the plurality of battery cells to an electrical device for power transfer; and
a vapor-deposited coating applied to at least a portion of at least one of the conductive strap and the weld strap, 
wherein the vapor-deposited coating is applied 

Claim 43 is amended to recite:
	A battery pack comprising: 
an outer housing;
a controller operable to control an operation of the battery pack; 
a cell module connectable to the outer housing, the cell module including[[:]] 
a module housing,

a conductive strap outside the module housing electrically connected to at least one of the plurality of battery cells,
a weld strap outside the module housing connected between the controller and the conductive strap, and
a terminal electrically connected to the plurality of battery cells and operable to connect the plurality of battery cells to an electrical device for power transfer; and 
a vapor-deposited coating applied to at least a portion of at least one of the conductive strap and the weld strap,
wherein the vapor-deposited coating is applied before the cell module is positioned in the outer housing.

The following is an examiner’s statement of reasons for allowance: the amendment above incorporates a limitation from claim 35 into claim 1; a limitation from claim 1 into claim 35; and both limitations into claim 43. By stating that the coating is both applied to a strap of the cell module and that this occurs prior to the module being placed within the outer housing, no art rejections can be made for the amended claims. The Office cited Fauteux ‘728 in the Advisory Action mailed 3/1/21. Fauteux discloses in paragraph 30 as means and motivation for coating a conductive strap with polymer coating. But when taken in combination with the limitation in previously presented claim 35 that the coating occurs prior to outer housing placement, the prior art of record fails to disclose the combination of features claimed. It should be noted that a strap is not specifically defined in the instant specification. The Office has given it the ordinary meaning of an elongated ribbon.
The double patenting rejections of 11/12/20 are overcome by the amendment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/IMRAN AKRAM/Primary Examiner, Art Unit 1725